DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 10 2018 103 657.4, filed on 2/19/2018.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The term “substantially” in claims 1, 5, 8, 10, 16, and 20 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
Claims depending from these rejected claims are similarly rejected under this section because of their dependence. 
	Claim 5, 6, 12, 17, and 20 positively recite an “electrical device.” However, claim 1 recites “a slot configured to receive an electrical device.” It is unclear if an electrical device is positively recited as a part of the protective helmet or is simply an intended use of the protective helmet. Appropriate clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 8-13, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,136,657 A to Hattori (hereinafter “Hattori”). 
	For claim 1, Hattori discloses a protective helmet (Abstract), comprising: 
an outer shell adapted to distribute impact forces (shell 1), wherein the outer shell includes a chin shell portion configured to cover at least a part of a chin portion of a wearer (chin guard 3, see fig. 1) and a viewing port configured for a wearer to look through (opening covered by shield 2); 
an interior layer within the outer shell adapted to attenuate impact forces (surface layer 5a, col. 2, lines 38-46); 
a slot configured to receive an electrical device between the chin shell portion and the interior layer (space 7, fig. 1, with inserted speaker 10, amplifier 11, and battery 12, see fig. 4); and 
an interior cover (lower liner 5) configured to substantially cover an electrical device received within the slot from the viewing port (see fig. 1 and 4).

    PNG
    media_image1.png
    1157
    837
    media_image1.png
    Greyscale


For claim 2, Hattori discloses the protective helmet according to claim 1, wherein the helmet defines an interior space configured to accommodate a head of a wearer, and the interior cover is configured to substantially cover an electrical device received within the slot from the interior space (See fig. 4 above).  

For claim 3, Hattori discloses the protective helmet according to claim 1, the outer shell further comprising a cranial portion separate from the chin shell portion configured to cover a cranium of a wearer (top linter 17, also see embodiment of fig. 18) and a coupling configured to couple the chin shell portion with the cranial portion (col. 8, lines 50-63). 

For claim 5, Hattori does teach the protective helmet according to claim 1, wherein the slot is configured to guide an electrical device being inserted into the slot substantially along an interior side of the chin shell portion, whereby said electrical device extends substantially along the interior side of the chin shell portion when received within the slot (See fig. 4). 

For claim 6, Hattori does teach the protective helmet according to claim 1, wherein an electrical device received within the slot is located between the outer shell and the interior layer (see fig. 4). 

For claim 8, Hattori discloses  the protective helmet according to claim 3, wherein the slot includes a frame substantially comprising plastic (col. 4, lines 38-46; col. 5, lines 5-18) and located interiorly relative to the outer shell and configured for form fittingly receiving therein an electrical device (see fig. 4), wherein the frame defines a frame opening configured for inserting therein said electrical device (recess 36 of inner pad 30).  

For claim 9, Hattori discloses the protective helmet according to claim 8, wherein the frame borders a lower edge of the chin shell portion (See fig. 10).  

For claim 10, Hattori discloses  the protective helmet according to claim 8, wherein the frame extends substantially along the chin shell portion from the frame opening (see fig. 8).  
For claim 11, Hattori discloses the protective helmet according to claim 1, wherein the slot has a snap device that defines a formfitting engagement configured to hold an electrical device received within the slot (the lower portion of inner pad 30 includes a step formed so to be engaged to the lower end-portion of the lower liner 5, and thereby securing the components to the chin portion, col. 6, line 57 to col. 7, line 5, also see figs. 8-10). 

For claim 12, Hattori discloses the protective helmet according to claim 11, wherein the slot comprises a wall, wherein an electrical device received within the slot flatly abuts against said wall (figs. 8-10), and the snap device has at least one hook, wherein said at least one hook adjustably protrudes from the wall and at least partially defines said formfitting engagement (hooked engaging portions 8f). 

For claim 13, Hattori discloses the protective helmet according to claim 1, wherein the protective helmet has an electric modular device and a pole arrangement configured to detachably electrically connect with an electrical device received within the slot (see fig. 9 wherein the electrical components are specifically arranged, including battery in a vertical pole arrangement). 

For claim 15, Hattori does not specifically disclose  the protective helmet according to claim 13, wherein the pole arrangement has at least one plug contact configured to formfittingly connect with an electrical device received within the slot. However, components, such as the battery 12, of Hattori has terminals arranged to be in contact with a receiving terminal, or plug, for purposes of connecting and powering the other components. Therefore, it would have been obvious to one of ordinary skill in the art that the pole arrangement has at least one plug contact configured to form fittingly connect with an electrical device received within the slot for the reasons above. 

For claim 20, Hattori discloses the protective helmet according to claim 10, wherein an electrical device is insertable into the frame in a substantially vertically upwards direction or in a substantially horizontal direction (See fig. 4 of Hattori wherein the electrical components are arranged in a horizontal direction, and the battery is arranged in a vertical direction). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori in view of US 2013/0081199 A1 to Nimura (hereinafter “Nimura”). 
For claim 4, Hattori does not specifically disclose the protective helmet according to claim 3, wherein the coupling is configured to allow the chin shell portion to swivel relative to the cranial portion.  However, Hattori does teach the helmet is of a jet or open-face type (col. 1, lines 54-65; col. 8, lines 50-64). Attention is also directed to Nimura teaching an analogous protective helmet comprising similar chin shell portion (chin guard 6) and cranial portion (main cap body 5) and also for use in jet-type helmets (fig. 2 and paras 0043, 0045 of Nimura). Specifically, Nimura teaches the chin guard 6 serving as an auxiliary cap body attached to the main cap body 5 via a pair of left and right pivotal support means 7 on the left and right sides of the main cap body 5 to pivot forward and backward, as is known (para 0043 and fig. 2 of Nimura). 

    PNG
    media_image2.png
    597
    553
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Hattori would be further modified wherein the coupling is configured to allow the chin shell portion to swivel relative to the cranial portion, as taught by Nimura, for purposes of providing the wearer a means to raise and lower the chin guard away or towards the wearer’s face, and increased versatility.   

For claim 7, Hattori does not specifically disclose the protective helmet according to claim 3, wherein the chin shell portion is swivelable relative to the cranial portion between a first swivel position and a second swivel position.  However, Hattori does teach the helmet is of a jet or open-face type (col. 1, lines 54-65; col. 8, lines 50-64). Attention is also directed to Nimura teaching an analogous protective helmet comprising similar chin shell portion (chin guard 6) and cranial portion (main cap body 5) and also for use in jet-type helmets (paras 0043, 0045 of Nimura). Specifically, Nimura teaches the chin guard 6 serving as an auxiliary cap body attached to the main cap body 5 via a pair of left and right pivotal support means 7 on the left and right sides of the main cap body 5 to pivot forward and backward, as is known, para 0043 of Nimura). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Hattori would be further modified wherein the chin shell portion comprising the electrical components is swivelable relative to the cranial portion between a first swivel position and a second swivel position, as taught by Nimura, for purposes of providing the wearer a means to raise and lower the chin guard away or towards the wearer’s face.

For claim 16, the modified Hattori teaches the protective helmet according to claim 4, wherein the coupling is configured to allow the chin shell portion to swivel relative to the cranial portion about a swivel axis that is at least substantially transverse to a viewing direction of the wearer (see discussion for claim 4 above wherein Hattori is modified to comprise a swivel axis transverse to the viewing direction of the wearer). 

For claim 17, the modified Hattori teaches the protective helmet according to claim 16, wherein an electrical device received within the slot swivels with swiveling of the chin shell portion (see discussion for 4 wherein the electrical components are in the modified chin shell and swivel about the transverse axis). 

	For claim 18, the modified Hattori teaches the protective helmet according to claim 7, wherein the chin shell portion includes a contact surface and the cranial portion includes a counter surface, wherein in the first swivel position the counter surface covers the contact surface and in the second swivel position the contact surface is spaced from the counter surface (see discussion for claim 4, and annotated fig. 2 of Nimura below wherein Hattori is modified to comprise contact and counter surfaces).

    PNG
    media_image3.png
    609
    573
    media_image3.png
    Greyscale


For claim 19, Hattori does not specifically disclose the protective helmet according to claim 8, wherein the chin shell portion and the frame together are swivelable relative to the cranial portion.  However, Hattori does teach the helmet is of a jet or open-face type (col. 1, lines 54-65; col. 8, lines 50-64). Attention is also directed to Nimura teaching an analogous protective helmet comprising similar chin shell portion (chin guard 6) and cranial portion (main cap body 5) and also for use in jet-type helmets (fig. 2 and paras 0043, 0045 of Nimura). Specifically, Nimura teaches the chin guard 6 serving as an auxiliary cap body attached to the main cap body 5 via a pair of left and right pivotal support means 7 on the left and right sides of the main cap body 5 to pivot forward and backward, as is known (para 0043 and fig. 2 of Nimura). 

    PNG
    media_image2.png
    597
    553
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Hattori would be further modified wherein the coupling is configured to allow the chin shell portion and the frame to swivel relative to the cranial portion, as taught by Nimura, for purposes of providing the wearer a means to raise and lower the chin guard away or towards the wearer’s face, and increased versatility.   

Claim 20  is rejected under 35 U.S.C. 103 as being unpatentable over Hattori.
For claim 14, Hattori does not specifically disclose the protective helmet according to claim 13, wherein the protective helmet has a line configured to electrically connect the modular device with an electrical device received within the slot. However, one skilled in the art would readily understand that the electrical components of Hattori are electronically interconnected for purposes of powering, signal process, and using the helmet for it’s intended purposes. Therefore, it would be obvious to one of ordinary skill in the art that the there are electrically lines interconnecting the various electrical components. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732